Filed 5/30/13 P. v. Parsons CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C070946

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF118460A)

         v.

WILLIAM PERCY PARSONS,

                   Defendant and Appellant.




         In this one-issue appeal, defendant William Percy Parsons correctly contends the
minute order of sentencing and the abstract of judgment must be corrected to reflect the
amount of fines and fees the judge orally imposed at sentencing ($280 total as orally
pronounced by the judge instead of the $290 total as recorded by the clerk, the
discrepancy being a $10 increase in the amount of the restitution fund collection fee in
the written documents). The People disagree. They argue that since the judge signed the
minute order, he was “exercising his judicial discretion” by increasing the fee by $10.
         The People’s argument is contrary to law. “Where there is a discrepancy between
the oral pronouncement of judgment and the minute order or the abstract of judgment, the
oral pronouncement controls.” (People v. Zackery (2007) 147 Cal.App.4th 380, 385.)


                                                             1
                                      DISPOSITION
       The judgment is affirmed. The clerk is directed to correct the minute order of
sentencing and the abstract of judgment to reflect a $10 restitution fund collection fee
instead of a $20 fee. The clerk is further directed to forward a certified copy of the
corrected abstract of judgment to the Department of Corrections and Rehabilitation.



                                                    ROBIE         , J.



We concur:



      HULL          , Acting P. J.



      MURRAY           , J.




                                             2